In an action for divorce, the plaintiff wife appeals from an order of the Supreme Court, Nassau County, dated August 11, 1975, which denied *797her motion for an examination before trial of defendant with respect to his income, assets, investments and financial circumstances. Order modified by striking therefrom the word "denied” and by substituting therefor a provision that the motion is granted to the extent of requiring each party, prior to trial, to supply a sworn statement of his or her net worth, which shall list all income and assets of whatsoever kind and nature and wherever situated, including any assets transferred in any manner within the preceding three years. As so modified, order affirmed, without costs or disbursements. Although we agree that no special circumstances were demonstrated here which would require a pretrial examination, we believe that the requirements contained in section 250 of the Domestic Relations Law, enacted after this action was commenced, should be applicable here, where it is alleged and denied that assets and/or income have been concealed. That law, effective in all matrimonial actions commenced on or after September 1, 1975, provides a salutary solution here. Cohalan, Acting P. J., Damiani, Rabin and Hawkins, JJ., concur.